Citation Nr: 1735613	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  09-42 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include due to in-service exposure to asbestos or herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army National Guard from October 1966 to March 1967, and in the United States Army from May 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This matter was previously before the Board in May 2013 and March 2016.  In March 2016 the Board denied the claim.  The Veteran appealed the claim to the United States Court of Appeals for Veterans Claims (Court) and a Joint Motion for Remand (JMR) was issued vacating and remanding the Board's March 2016 decision with regard to the above stated issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2017 JMR, the Court vacated and remanded the Board's decision regarding the issue of entitlement to service connection for a pulmonary disorder because the Board relied on an inadequate medical opinion when issuing its March 2016 decision.

In this regard, the Court noted that the Board previously found that there was no evidence suggesting a diagnosis of any pulmonary disorder related to the diseases subject to presumptive service connection based on herbicide agents, and that the Board, in reaching its conclusion, relied on a January 2014 VA medical examination.  However, the Court found that the January 2014 examination did not provide an opinion specifically addressing the issue of exposure to herbicide agents.  Further, the Court found the January 2014 examiner's opinion as to asbestos exposure to be inadequate because the examiner only discussed a December 2013 scan of the Veteran's chest, which found pleural plaques, without reconciling the report with the May 2007 or May 2012 radiology reports, neither of which found pleural plaques.

The Board finds that a remand is necessary in order to obtain an addendum opinion that addresses the Veteran's exposure to herbicide agents and that considers the May 2007 and May 2012 private radiology reports to determine whether there is evidence of a current pulmonary disability due to asbestos exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate them with the claims file.

2.  Provide an addendum opinion by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's pulmonary disorder and whether this disability was directly related to or caused by the Veteran's in-service exposure to herbicides, including Agent Orange, and asbestos.

The following considerations must govern the opinion:

a.  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b.  The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the examiner's attention to the fact that the Veteran is considered to have been exposed to herbicides, including Agent Orange, while serving in Vietnam.  Please also consider the above noted May 2007 and May 2012 radiology reports, which did not reveal pleural plaques, in conjunction with the December 2013 chest scan, which found pleural plaques.

c.  In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.

The examiner is advised that by law, the mere statement that the claims file was reviewed by an examiner with expertise is not sufficient to find an examination or the opinion adequate.  In addition, the examination report must include a complete rationale for any opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




